Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 1 of 10
Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 2 of 10
Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 3 of 10
Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 4 of 10
Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 5 of 10
Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 6 of 10
Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 7 of 10
Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 8 of 10
Case 19-40575-drd13   Doc 13    Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                               Document     Page 9 of 10
Case 19-40575-drd13   Doc 13 Filed 04/15/19 Entered 04/15/19 13:14:24   Desc Main
                            Document    Page 10 of 10
